Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 1 of 8 Page ID #:1550



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10   MELVYN KLEIN, derivatively on                 Case No. 8:17-cv-00123-AB (JPRx)
     behalf of nominal defendant OPUS
11   BANK,                                         ORDER GRANTING-IN-PART
                                                   PLAINTIFF’S REQUEST FOR
12                       Plaintiff,                ATTORNEYS’ FEES
13   v.

14
15   STEPHEN H. GORDON, et al.,
16                       Defendants.
17             Before the Court is a motion for attorneys’ fees filed by Plaintiff Melvyn Klein
18   (“Plaintiff”), acting derivatively on behalf of nominal defendant Opus Bank (“Opus”).
19   Dkt. No. 61. On October 10, 2018, the Court instructed Plaintiff to produce its billing
20   records in support of its Motion and set a briefing schedule for the submission. Dkt.
21   No. 85. On October 22, 2018, Plaintiff submitted its billing records. Dkt. No. 87. On
22   November 5, 2018, Defendants Stephen Gordon, et al. (“Defendants”) opposed
23   Plaintiff’s submission and noticed a hearing. Dkt. No. 89. Plaintiff submitted its
24   response in support of billing records on November 21, 2018. The Court heard oral
25   argument regarding the motion on February 1, 2019. For the following reasons, the
26   Court GRANTS-IN-PART Plaintiff’s Motion.
27        I.      BACKGROUND
28             The facts of this case are well known by the parties. On January 29, 2017,
                                                  1.
Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 2 of 8 Page ID #:1551



1    Plaintiff filed a Complaint against Defendants alleging that Defendants made
2    misstatements and failed to disclose materially adverse facts about the company which
3    ultimately harmed Opus’s stock price and impacted its shareholders. Plaintiff’s legal
4    representation began as early as late October 2016 when attorneys from Gainey
5    McKenna & Egleston (“GM&E”) began to conduct research regarding Plaintiff’s
6    potential shareholder derivative suit. The parties engaged in multiple mediations as
7    well as hearings before this Court before ultimately entering into a settlement on
8    January 29, 2018. Fact Decl. Thomas McKenna ¶ 18 (Dkt. No. 63).
9             Pursuant to the settlement, Opus has agreed to institute certain corporate
10   reforms. The settlement also indicates that Plaintiff’s derivative action precipitated
11   other corporate reforms that Opus has already instituted. The settlement does not
12   involve any monetary payment.
13            Plaintiff now seeks a total award of attorneys’ fees in the amount of $875,000.
14   In support of the request, Plaintiff argues that the derivative action conferred a
15   substantial benefit on shareholders in the form of corporate reforms. Pursuant to the
16   Court’s order, Plaintiff supplemented its motion for attorneys’ fees with billing
17   records from GM&E, the Wagner Firm (“Wagner”), the Brown Law Firm, P.C.
18   (“Brown”), and the Rosen Firm, P.A. (“Rosen”).
19            Defendants oppose the motion and raise numerous objections to the billing
20   records submitted by Plaintiff.
21      II.      DISCUSSION
22            A. Plaintiff Is Entitled to Attorneys’ Fees
23            In the normal course, “plaintiffs . . . cannot recover attorneys’ and accountants’
24   fees as an element of costs.” Lewis v. Chiles, 719 F.2d 1044, 1049 (9th Cir. 1983).
25   However, in a derivative action, a plaintiff may recover attorneys’ fees when the
26   action confers a substantial benefit on a corporation. Mills v. Elec. Auto-Lite Co., 396
27   U.S. 375, 396–97 (1970). The benefit need not be pecuniary to give rise to attorneys’
28   fees. See id. at 395. Rather, to conclude that the benefits realized by the corporation
                                                  2.
Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 3 of 8 Page ID #:1552



1    are substantial, the Court must find that “the results of the derivative action
2    maintained the health of the corporation and raised the standards of the fiduciary
3    relationships and of other economic behavior, or prevented an abuse which would
4    have been prejudicial to the rights and interests of the corporation or would have
5    affected the enjoyment or protection of an essential right to the stockholder’s interest.”
6    Fletcher v. A.J. Indus., Inc., 266 Cal. App. 2d 313, 324 (1968). The fee award must
7    be reasonable. See In re Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d
8    1291, 1296 (9th Cir. 1994). Where there is no fee agreement, reasonableness is based
9    upon the results achieved in light of the efforts of counsel. In re Oracle Sec. Litig.,
10   852 F.Supp 1437, 1450 (N.D. Cal 1994).
11         Thus, in order to establish that Plaintiff’s Counsel is entitled to fees, the
12   settlement must have a substantial benefit. In re Oracle Sec. Litig., 852 F.Supp at
13   1445. Here, the settlement agreement between the parties acknowledges that Klein’s
14   derivative action contributed, at least in part, to the initial corporate reforms adopted
15   by Opus which are aimed at preventing future misconduct. Specifically, through the
16   settlement, the bank committed to: (1) improving its credit infrastructure, including
17   changes to credit administration, underwriting and ongoing portfolio management
18   processes; (2) refining the bank’s credit risk appetite; (3) remediating the bank’s credit
19   issues, including reducing the balances of criticized loans and continuing on planned
20   loan relationship exits; (4) implementing additional training regarding the credit
21   review process, impairment methodology, and the Bank’s impairment framework; and
22   (5) adopting a new director retirement policy. McKenna Fact Decl. p.2, Ex. A to Ex.
23   1.
24         Further, the bank agreed to adopt and implement corporate governance reforms
25   that will benefit itself and its shareholders. The settlement agreement specifies that
26   such reforms shall remain in place for no less than two years and includes the creation
27   of a Chief Compliance Officer position. Id. These significant changes and the
28   enhanced oversight of the bank’s internal governance processes “raise the standards of
                                                3.
Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 4 of 8 Page ID #:1553



1    fiduciary relationships” of Opus to its shareholders. Without the settlement, Opus
2    would not be required to make changes to enhance both the integrity of the bank and
3    the confidence of its shareholders. The initial reforms already implemented and the
4    forthcoming corporate governance reforms strengthen banking standards and increases
5    confidence in the bank’s shareholders impacted by Opus’s previous
6    misrepresentations. The Court must now determine whether Plaintiff’s requested
7    attorneys’ fees are reasonable.
8          B. Plaintiff’s Billing Records Support its Request for Attorneys’ Fees
9          Plaintiff produced over 80 pages of documents reflecting time billed by GM&E,
10   Wagner, Brown, and Rosen respectively. Defendants proffer objections to Plaintiff’s
11   billing records and request that the Court reduce Plaintiff’s lodestar amount
12   accordingly. The Court has conducted an independent review of the billing records
13   provided by Plaintiffs and determines that Plaintiff’s time entries are mostly
14   reasonable for the work engaged in by Plaintiff. For clarity of the record, Court will
15   briefly address the objections raised by Defendants.
16                1. Plaintiff’s Redactions Are Reasonable
17         Defendants briefly assert that Plaintiff’s redactions are arbitrary and make it
18   difficult to understand Plaintiff’s billing methods. Upon review of Defendants' billing
19   records, the Court finds the minimal and seldom-applied redactions well within the
20   realm of what is necessary to protect potentially privileged communications while still
21   affording the Court sufficient detail to determine the reasonableness of the hours
22   requested. Generally, Plaintiff’s redactions are limited to small portions of each entry
23   and do not limit the Court’s ability to determine the tasks conducted. Democratic
24   Party of Wash. State v. Reed, 388 F.3d 1281, 1287 (9th Cir. 2004) (similar redactions
25   deemed appropriate because the “redactions do not impair the ability of the court to
26   judge whether the work was an appropriate basis for fees”).
27                2. Plaintiff Does Not Employ Block Billing
28         Defendants further argue that Plaintiffs’ billing records contain a number of
                                               4.
Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 5 of 8 Page ID #:1554



1    block billed entries. Defendants compiled a chart of entries it considers block billing;
2    the Court’s review of these entries does not support Defendants’ claim. For example,
3    Defendants chart includes an entry of Mr. Schulper which reflects 6.5 hours billed on
4    October 17, 2017. Mr. Schulper’s entry reads: “Analyze background materials and
5    due diligence; preparation of draft Settlement Demand Letter”. Defendants argue that
6    such an entry constitutes block billing. The Court disagrees.
7          “Block billing is ‘the time-keeping method by which each lawyer and legal
8    assistant enters the total daily time spent working on a case, rather than itemizing the
9    time expended on specific tasks.’” Welch v. Metro Life Ins. Co., 480 F.3d 942, 945
10   n.2 (9th Cir. 2007) (quoting Harolds Stores, Inc. v. Dillard Dep’t Stores, Inc., 82 F.3d
11   1533, 1554 n. 15 (10th Cir 1996)). Entries such as Mr. Schulper’s and others
12   highlighted by Defendants are adequate reflections of the tasks conducted. While
13   there are certain entries that contain larger amounts of time, these occasional entries
14   include detailed descriptions of the tasks conducted and provide the Court with insight
15   into the substance of the work billed.
16                3. Plaintiff’s Work Was Not Duplicative or Excessive
17         Defendants primarily contend that Plaintiffs overstaffed and overbilled its work
18   done on the two derivative actions.
19         “[A]n attorney fee award should ordinarily include compensation for all the
20   hours reasonably spent, including those relating solely to the fee.” Ketchum v. Moses,
21   24 Cal. 4th 1122, 1133 (2001). Inefficient, unnecessary, or duplicative efforts do not
22   merit compensation. Id. Where a case is tried on a contingency basis, the Court
23   should defer to the “winning lawyer’s professional judgment as to how much time he
24   was required to spend on the case.” Moreno v. City of Sacramento, 534 F. 3d 1106,
25   1112 (9th Cir. 2008). In Moreno, the court noted that “lawyers are not likely to spend
26   unnecessary time on contingency fee cases in the hope of inflating their fees” because
27   “[t]he payoff is too uncertain.” Id. 1112.
28         Plaintiff’s Counsel began conducting research on a potential derivative suit in
                                                  5.
Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 6 of 8 Page ID #:1555



1    October 2016, filed and drafted a complaint against Defendants in January 2017 and
2    received a favorable settlement in January 2018. After settlement was achieved,
3    Plaintiff requested attorneys’ fees, which Defendants object, and have litigated the
4    issue to date. From October 2016 until the parties agreed upon the terms of a
5    settlement, Plaintiff, working on a contingency basis, had no idea whether a positive
6    result would be achieved. Even after the parties reached a settlement, there remains
7    ambiguity—that this Court must resolve—as to whether Plaintiff’s counsel would
8    receive a fee for its work. Accordingly, the Court views Plaintiff’s billing records
9    with the appropriate level of deference. In the Court’s independent review, it has not
10   identified time entries by Plaintiff’s Counsel that appear unreasonable.
11          Defendants argue that Plaintiffs billing was clearly excessive. In particular,
12   Defendants argue that Plaintiffs overbilled time spent on: (1) drafting two class action
13   complaints; (2) drafting and preparing of Court submissions; (3) preparing for
14   mediation; (4) preparing for court hearings; (5) travelling; and (6) tending to clerical
15   and administrative tasks. Further, Defendants argue that Plaintiff’s efforts to litigate
16   its attorneys’ fees after the parties reached a settlement are unreasonable.
17          Nothing in Plaintiff’s billing records suggests that the time and energy put into
18   these various tasks were grossly misrepresented given the nearly two and a half years
19   Plaintiff’s counsel advocated on Plaintiff’s behalf. Moreover, Plaintiffs were involved
20   in two separate derivative actions, which required counsel for different clients to
21   review, revise, and correspond on particular issues. The billing records reviewed by
22   this Court reflect the amount of time that Plaintiff’s Counsel expended to conduct
23   research, draft Court documents, litigate its position, and ultimately litigate over
24   attorneys’ fees. At each step of the dispute, multiple law firms and lawyers were
25   involved and had to coordinate their efforts to achieve an acceptable settlement for
26   Plaintiff.
27          While the Court recognizes the value of coordination between co-counsel, a
28   modest reduction for clerical work, conference calls and discussions amongst co-
                                                6.
Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 7 of 8 Page ID #:1556



1    counsel, and the preparation of submissions is appropriate. 1 To more accurately
2    reflect the time billed, the Court will exercise its discretion and impose a 10 percent
3    “haircut” reduction of Plaintiff’s hours. See Moreno 543 F.3d at 1116.
4          C. Lodestar Cross-Check
5           As the Court noted in its previous discussion of Plaintiff’s attorneys’ fee
6    award, the lodestar method is appropriate for this case. In applying the lodestar
7    method, courts multiply “the number of hours reasonably expended on the litigation
8    by the reasonable hourly rate” to calculate a lodestar figure. Intel Corp. v. Terabyte
9    Int’l, Inc., 6 F.3d 614, 622 (9th Cir. 1993). Courts may then adjust the lodestar figure
10   upward or downward if circumstances warrant. Morales v. City of San Rafael, 96
11   F.3d 359, 363–64 (9th Cir. 1996). In assessing the lodestar amount, the number of
12   hours expended on the litigation must be “supported by adequate documentation.” In
13   re Online DVD-Rental Antitrust Litig., 779 F.3d at 949. Pursuant to the Court’s
14   Order, Plaintiff’s lawyers have submitted billing records; the Court’s review
15   establishes that Plaintiff’s estimate of 904.51 hours is a rough but not unreasonable
16   estimate of hours worked. In light of the foregoing, the Court calculates Plaintiff’s
17   lodestar at $619,589.35. The Court reduces Plaintiff’s initial request by 10 percent as
18   discussed above for an adjusted lodestar amount of $557,630.42.
19         Plaintiff requests that the Court apply a lodestar multiplier to satisfy its request
20   of $875,000, resulting. While courts have approved such a multiplier as fair and
21   reasonable, see, e.g., Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1050-52 (9th Cir.)
22   (providing a list of shareholder settlements and approving an average multiplier of
23   3.28), in light of the Court’s 10 percent “haircut” based on its independent review of
24   the provided billing records, an award of $815,000 adequately reflects this reduction.
25
     1
26     Plaintiff’s Counsel provided nearly 100 hours specifically relating to various
     meetings and conferences between co-counsel. Additionally, Plaintiff’s billing records
27   include nearly 25 hours of clerical work, including booking hotels, flights and travel,
     scanning documents and reviewing time records. The Court’s 10 percent haircut
28   accounts for these time entries.
                                                7.
Case 8:17-cv-00123-AB-JPR Document 101 Filed 02/12/19 Page 8 of 8 Page ID #:1557



1    This is not to understate the scope of Plaintiff’s work and the substantial benefit of
2    resolving two complex derivative actions. Indeed, the Court’s amended award still
3    grants Plaintiffs a multiplier of 1.4.
4       III.   CONCLUSION
5          In light of the success attained by Plaintiff’s Counsel and billing records which
6    adequately reflect the time expended reaching a favorable result for Plaintiff, the
7    Court grants-in-part Plaintiff’s request for a fee award. The Court will reduce
8    Plaintiff’s request to the total amount of $815,000.
9
10   IT IS SO ORDERED.
11
12   Dated: February 12, 2019
                                              _______________________________________
13                                            HONORABLE ANDRÉ BIROTTE JR.
14                                            UNITED STATES DISTRICT COURT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                8.
